UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1157



MUHAMMAD   DOZA;   ROKEYA  KHANAM;     MOHAMMED
SHAMSUDDOHA; MOHAMMED SADRULULA;       MOSAMMAT
JABUNNESA; MOHAMMED MOHIUDDIN,

                                                        Petitioners,


          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-189-484; A73-189-483; A73-189-481; A73-189-482;
A73-189-480; A73-189-479)


Submitted:   March 31, 2004                  Decided:   May 19, 2004


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph J. Rose, LAW OFFICE OF JOSEPH J. ROSE, New York, New York,
for Petitioners. Peter D. Keisler, Assistant Attorney General,
Linda S. Wernery, Senior Litigation Counsel, William C. Peachey,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Muhammad Doza,1 a native and citizen of Bangladesh,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of asylum and withholding of removal.             Doza disputes the

IJ’s negative credibility finding and asserts that he established

his eligibility for asylum.

           Upon our review of the administrative record, we find

that substantial evidence supports the IJ’s conclusion that Doza

failed to establish eligibility for the relief sought.                8 U.S.C.

§ 1105a(a)(4) (1994);2 8 C.F.R. § 1208.13(b) (2003); Figeroa v.

INS, 886 F.2d 76, 78 (4th Cir. 1989).          Doza thus cannot meet the

higher   standard   for   withholding    of   deportation.      See    INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,    we   deny    the   petition   for   review.       We

dispense with oral argument because the facts and legal contentions




     1
      Also listed as Petitioners dependent on Doza’s application
for relief are Doza’s wife, Rokeya Khanam, and four sons, Mohammed
Shamsuddoha, Mohammed Sadrulula, Mosammat Jabunnesa, and Mohammed
Mohiuddin.
     2
      We note that 8 U.S.C. § 1105a(a)(4) was repealed                  by the
Illegal Immigration Reform and Immigrant Responsibility Act            of 1996
(IIRIRA) effective April 1, 1997.       Because this case              was in
transition at the time the IIRIRA was passed, 8                         U.S.C.
§ 1105a(a)(4) is still applicable under the terms                      of the
transitional rules contained in § 309(c) of the IIRIRA.
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -